UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-5091


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DAVID ALAN HILL,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00013-NCT-1)


Submitted:   July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Michael Francis Joseph, Terry Michael Meinecke,
Assistant United States Attorneys, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Alan Hill appeals the 162-month sentence imposed

following      a   guilty       plea       to    two    counts       of     robbery    affecting

interstate      commerce        and    brandishing            a    firearm       during      and    in

relation to robbery.               On appeal, Hill’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which    he    concludes        that    there         are    no    meritorious        issues       for

appeal    but      questions       the      substantive             reasonableness        of       the

sentence.       Hill was informed of his right to file a supplemental

pro se brief, but he has failed to file one.                              We affirm.

               Hill contends that the sentencing court made improper

inferences         from     the        evidence             regarding       his      susceptible

personality        when    it     imposed        a     sentence       at     the    top   of       the

advisory Sentencing Guidelines range.                          When reviewing a sentence

for     substantive        reasonableness,              we     take       into     account     “the

totality of the circumstances.”                       Gall v. United States, 552 U.S.

38,      51     (2007).               We        accord         a     sentence         within         a

properly-calculated Guidelines range an appellate presumption of

reasonableness.           See United States v. Abu Ali, 528 F.3d 210, 261

(4th Cir. 2008).           Such a presumption is rebutted only by showing

“that the sentence is unreasonable when measured against the [18

U.S.C.A.] § 3553(a) [(West 2000 & Supp. 2011)] factors.”                                     United

States    v.    Montes-Pineda,             445    F.3d       375,     379    (4th     Cir.    2006)

(internal quotation marks omitted).

                                                  2
            After        reviewing         the    record,         we       conclude           that     the

district court properly analyzed the arguments presented by Hill

and    appropriately           imposed      a     sentence            at     the        top     of    the

Guidelines       range.            The      court           considered            the     mitigating

circumstances raised by Hill and rejected the contention that

they   supported        a    lower    sentence.              Moreover,        the       court        noted

that, in the absence of Hill’s cooperation, the court may have

accepted    the       probation       officer’s         recommendation              of    an     upward

variance.         Finally,         Hill      received            the       sentence           which     he

requested.             Taking        into        account         the        totality           of      the

circumstances and the court’s explicit consideration of Hill’s

arguments,       we    can     find    no    abuse          of   discretion,            and     so,     we

conclude that Hill’s sentence is substantively reasonable.

            In        accordance      with       Anders,         we    reviewed          the     entire

record in this case and found no meritorious claims.                                      Therefore,

we affirm the district court’s judgment.                                   This court requires

that counsel inform his client, in writing, of the right to

petition    the       Supreme      Court    of        the    United        States       for     further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move        in   this     court       for      leave       to    withdraw           from

representation.          Counsel’s motion must state that a copy thereof

was    served    on     the    client.           We     dispense           with    oral        argument

because the facts and legal contentions are adequately presented

                                                  3
in the materials before the court and argument would not aid the

decisional process.



                                                        AFFIRMED




                               4